Citation Nr: 1539506	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for degenerative disc disease and arthritic changes of the lumbar spine.

2. Entitlement to an initial rating in excess of 20 percent for radiculopathy involving the right lower extremity is denied.

3. Entitlement to an initial rating in excess of 20 percent for radiculopathy involving the left lower extremity is denied.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 and November 2012 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

When this case was before the Board in August 2012, it was decided in part and remanded in part for further development. While the case was in remand status, the RO granted a separate rating of 20 percent for radiculopathy involving the right lower extremity, effective May 9, 2012, and a separate rating of 10 percent for radiculopathy of the left lower extremity, effective October 24, 2012.

The case was remanded by the Board in October 2014 for further development. A review of the record shows that the RO has complied with all remand instructions and issuing a supplemental statement of the case.


FINDINGS OF FACT

1. The Veteran's lumbar spine had been manifested by complaints of back pain and radiating pain; objectively, he had flexion more than 30 degrees but less than 60 degrees, with no objective evidence of ankylosis, no incapacitating episodes, moderate radiculopathy in the right lower extremity, and mild radiculopathy in the left lower extremity.

2. The Veteran is currently incarcerated in connection with a felony conviction.


CONCLUSION OF LAW

1. The criteria for a rating in excess of 20 percent for degenerative disc disease and arthritic changes of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2015).

2. The criteria for a rating in excess of 20 percent for radiculopathy involving the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3. The criteria for a rating in excess of 10 percent for radiculopathy involving the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in February 2013 and September 2010. 

VA also has a duty to assist the Veteran in the development of the claim. The claims file contains STRs, medical records, and correspondence. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran was provided VA examinations in October 2012 and October 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in this case is more than adequate, as it provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

 Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2015), see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of  "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The Veteran's service-connected degenerative disc disease and arthritic changes of the lumbar spine, has been rated under Diagnostic Code 5237. 38 C.F.R. § 4.130 (2015). 

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A VA medical examination was obtained in October 2010. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 60 degrees, extension from 0 to 25 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 25, and lateral rotation on both right and left 0 to 25 degrees. The examination further noted the Veteran's range of motion as normal. Lastly the examination noted the Veteran with no ankylosis, no episodes of incapacitating episodes within the past 12 months, and subjective complaints of radiating pain.

The Veteran was provided a VA medical examination in October 2012. The examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 50 degrees, extension from 0 to 30 degrees or greater, lateral flexion on both right and left from 0 to 30 degrees or greater, and lateral rotation on both right and left 0 to 30. The examination reflected the Veteran's range of motion on repetition was unchanged. Additionally, the examination reflected the Veteran's lumbar spine had no guarding or muscle spasms resulting in abnormal gait or abnormal contour, normal strength, no muscle atrophy, no ankylosis, or incapacitating episodes in connection with intervertebral disc syndrome. The examination also reflected objective findings of radiculopathy in both lower extremities. The examination noted the Veteran's right lower extremity with moderate intermittent pain and paresthesias and/or dysthesia. The Veteran's left lower extremity was noted with mild intermittent pain and paresthesias and/or dysthesia.

Since the Veteran's thoracolumbar spine demonstrated a forward flexion greater than 30 degrees but not greater than 60 degrees, a rating exceeding 20 percent is not warranted under DC 5237. Additionally, a higher rating exceeding 20 percent is not warranted as the competent credible evidence does not indicate that the Veteran had unfavorable or favorable ankylosis in the entire spine, entire thoracolumbar spine, or entire cervical spine. Furthermore the claims folder does not indicate that the Veteran experienced an incapacitating episode for a total duration of at least four weeks during the last 12 months. For VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015). As such, a rating in excess of 20 percent for the Veteran's degenerative disc disease and arthritic changes of the lumbar spine is not warranted. 

Rating Peripheral Neuropathy of the Lower Extremities

The Veteran is currently in receipt of separate rating in regard to radiculopathy in the right and left lower extremities, both associated with the Veteran's lumbar spine disability.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor. See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

As mentioned above, the October 2012 examination reflects the Veteran's right lower extremities radiculopathy severity as moderate. As the objective evidence does not reflect that the Veteran's right lower extremity's severity as moderately severe, severe, marked with muscular atrophy, or complete paralysis of the sciatic nerve, an evaluation in excess of 20 percent is not warranted.

Additionally, the October 2012 examination report reflects the Veteran's left lower extremities radiculopathy severity as mild. Again, as the objective evidence does not reflect that the Veteran's left lower extremity's severity as moderate, moderately severe, severe, marked with muscular atrophy, or complete paralysis of the sciatic nerve, an evaluation in excess of 10 percent is not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.


Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's lumbar spine and radiculopathy of the lower extremities are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's service connected disabilities' symptomatology.

Moreover, the evidence does not reflect that the Veteran's disabilities have met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c). In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board acknowledges the Veteran's claim for TDIU; however, the claims folder reflects that the Veteran is currently incarcerated in connection with a felony conviction. (See May 2015 Department of Correction inmate information, December 2014 VA memo, and April 2014 VA and SSA prisoner computer match).

Under 38 C.F.R. § 3.341(b), a rating for TDIU which would first become effective while a Veteran is incarcerated in a Federal, State or local penal institution for conviction of a felony, shall not be assigned during such period of incarceration. See 38 U.S.C.A. § 5313(c) (emphasis added). This phrase has been interpreted to prohibit adjudication of TDIU if that TDIU rating would begin during a period in which a Veteran is incarcerated for conviction of a felony. See VAOPGCPREC 13-97 (Apr. 7, 1997). Accordingly, entitlement to TDIU may be denied as a matter of law if the TDIU rating would commence during such a period of incarceration. As such, the Veteran's claim for entitlement to TDIU is not warranted as a matter of law.



ORDER

Entitlement to an increased rating in excess of 20 percent for degenerative disc disease and arthritic changes of the lumbar spine is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy involving the right lower extremity is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy involving the left lower extremity is denied.

Entitlement to TDIU is denied as a matter of law.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


